29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.McArthur JOHNSON, Appellant,v.UNION PACITIC RAILROAD COMPANY, Appellee.
No. 93-4035.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  July 6, 1994.

Before McMILLIAN, MAGILL and BEAM, Circuit Judges.
PER CURIAM.


1
McArthur Johnson appeals from the final order entered in the District Court1 for the Eastern District of Arkansas, granting Union Pacific Railroad Company's motion for summary judgment in this Title VII race discrimination action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas